DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 01/05/21.  Claims 1-20 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimmer (7,877,461).
Claim 1:  Rimmer discloses a method, comprising:
launching and executing a client application on a first information handling system, the client application communicating a first request across a network to a second information 
transferring a first portion of the web application across the network from the second information handling system to the first information handling system in response to the first client application request, the transferred first portion of the web application including authorization information [column 4, lines 55-65]; and
executing the transferred first portion of the web application within the client application [column 23, lines 20-50] on the first information handling system without first fully rendering the requested web page to [column 5, lines 10-20]:
obtain identity information of the client application from client application logic executing on the first information handling system, the identity information of the client application being stored on the first information handling system [column 10, lines 20-30],
compare the identity information of the client application to the authorization information to determine whether or not the client application is authorized to fully render the web page [column 10, lines 45-55], and
fully render the requested web page within the client application on a display device only if the client application is determined from the comparison to be authorized to fully render the web page [column 13, lines 1-10 | column 15, lines 30-40 & 55-65].
Claim 2:  Rimmer discloses the method of claim 1, further comprising displaying an error message on the display device and not fully rendering the requested web page only if the client application is determined from the comparison not to be authorized to fully render the web page [column 12, lines 40-50].
Claim 3:  Rimmer discloses the method of claim 1, where the identity information of the client application comprises an identity of the developer or publisher the client application [column 17, lines 40-60].
Claim 4:  Rimmer discloses the method of claim 3, further comprising downloading the client application from the second information handling system across a network to non-volatile storage of the first information handling system prior to launching and executing the client application on the first information handling system [column 8, lines 50-60 | column 9, lines 20-30].
Claim 6:  Rimmer discloses the method of claim 1, where the authorization information comprises at least one of a whitelist, hard-coded identifier, or a blacklist [column 10, lines 45-55 | column 15, lines 20-30 | column 17, lines 45-55].
Claim 7:  Rimmer discloses the method of claim 1, where the client application is a Universal Windows Platform (UWP) application [column 9, lines 30-40]; and where the client application logic executing on the first information handling system and from which the identity information of the client application is obtained comprises one or more Windows Runtime (WinRT) application programming interface/s (APIs) [column 23, lines 10-20].
Claim 8:  Rimmer discloses the method of claim 1, where the first information handling system is a desktop or tower computer, where the second information handling system is a web server, and where the network comprises the Internet [figure 1].
Claim 11:  Rimmer discloses a system, comprising:
a first information handling system and a second information handling system [figure 1];
where the first information handling system comprises a programmable integrated circuit executing to transfer a first portion of a web application across a network to a second information 
where the second information handling system comprises a display device and a programmable integrated circuit coupled to the display device, the programmable integrated circuit of the second information handling system executing the first portion of the web application within the client application on the second information handling system [column 23, lines 20-50] and without first fully rendering the requested web page to [column 5, lines 10-20]:
obtain identity information of the client application from client application logic executing on the first information handling system, the identity information of the client application being stored on the first information handling system [column 10, lines 20-30],
compare the identity information of the client application to the authorization information to determine whether or not the client application is authorized to fully render the web page [column 10, lines 45-55], and
fully render the requested web page within the client application on the display device of the second information handling system only if the client application is determined from the comparison to be authorized to fully render the web page [column 13, lines 1-10 | column 15, lines 30-40 & 55-65].
Claim 12:  Rimmer discloses the system of claim 11, the programmable integrated circuit of the second information handling system executing the first portion of the web application to display an error message on the display device without fully rendering the requested web page only if the 
Claim 13:  Rimmer discloses the system of claim 11, where the identity information of the client application comprises an identity of the developer or publisher the client application [column 17, lines 40-60].
Claim 14:  Rimmer discloses the system of claim 11, where the authorization information comprises at least one of a whitelist, hard-coded identifier, or a blacklist [column 10, lines 45-55 | column 15, lines 20-30 | column 17, lines 45-55].
Claim 15:  Rimmer discloses the system of claim 11, where the client application is a Universal Windows Platform (UWP) application [column 9, lines 30-40]; and where the client application logic executing on the first information handling system and from which the identity information of the client application is obtained comprises one or more Windows Runtime (WinRT) application programming interface/s (APIs) [column 23, lines 10-20].
Claim 16:  Rimmer discloses the system of claim 11, where the first information handling system is a web server, and where the second information handling system is a desktop or tower computer [figure 1].
Claim 19:  Rimmer discloses a method, comprising:
first determining whether the identity of a developer or publisher of a client application that renders a web page within the client application is cryptographically signed by signature authority information stored on a first information handling system [column 3, lines 25-35 | column 18, lines 15-25];
then creating or editing authorization information on a second information handling system to indicate that the client application is an authorized application for fully rendering a 
Claim 20:  Rimmer discloses the method of claim 19, further comprising transferring a first portion of the given web application with the authorization information across a network from the second information handling system to a third information handling system in response to a client application request received across a network at the second information handling system from the third information handling system across the network [column 4, lines 30-40 & 55-65].

Allowable Subject Matter
Claims 5, 9, 10, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art does not disclose launching and executing a client application on a first information handling system, the client application communicating a first request across a network to a second information handling system for a web page of a web application from the second information handling system, as claimed; in particular, Applicant appears to contend that Rimmer is simply directed to the downloading of a mobile application and does not communicate a request that is specifically for a web page of a web application.
Rimmer can encompass any form of software application that provides additional functionality to the mobile device, such as a web browser [column 9, lines 25-35]; thus, one of ordinary skill in the art would understand anything rendered by a mobile application to reasonably qualify as a web page, if the mobile application is implemented in the form of a web browser.
Rimmer goes on to clarify that the mobile application can be a news aggregator designed to retrieve information from the internet and/or a web page [column 13, lines 1-10]; thus, appears to reasonably suggest that the mobile application would render “news” web pages, so to speak.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Rimmer appears to reasonably suggest a client application communicating a request(using the mobile device’s platform/operating system and/or mobile web browser to request/download mobile application from web server) for a web page of a web application(the requested/downloaded mobile application is requested for rendering news web page(s) at the mobile device) [column 4, lines 40-50].
Second, Applicant argues that the prior art does not disclose transferring a first portion of the web application across the network from the second information handling system to the first information handling system in response to the first client application request, the transferred first portion of the web application including authorization information, as claimed; in particular, Applicant appears to contend that Rimmer does not disclose transferring a first portion of a web application that specifically includes authorization information.
Initially, Examiner notes that when the mobile device of Rimmer initiates/requests the downloading of the mobile application, various parameters are collected and used by the web 
Rimmer goes on to clarify that the cookie is sent to the mobile device along with the mobile application when the mobile application is downloaded [column 6, lines 55-65]; thus, appears to reasonably suggest a first portion of the mobile application being transferred to the mobile device, the first portion including authentication/authorization information.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Rimmer appears to reasonably suggest a first portion of the web application(mobile application) including authorization information(cookie used for authentication) being transferred to the first information handling system(cookie is sent to the mobile device along with a copy of the mobile application when downloaded).
Third, Applicant argues that the prior art of record does not disclose executing the transferred first portion of the web application within the client application on the first information handling system without first fully rendering the requested web page, as claimed; in particular, Applicant appears to contend that the mobile application of Rimmer is executed once it is installed and verified, and does not disclose executing the transferred first portion of the web application within the client application without first fully rendering the requested web page.
Initially, Examiner notes that as discussed above, the mobile application of Rimmer can be in the form of a web browser type application which renders a web page by retrieving the corresponding information from the internet/website); thus, one of ordinary skill in the art would understand that the mobile application can be installed and executing on the mobile device without immediately and fully rendering a web page (ie. when a typical web browser is first launched, it displays a default home page or simply a blank user interface awaiting command).
Rimmer goes on to clarify that the mobile application can be written in any appropriate computer programing language that can be executed, such as JAVA [column 6, lines 10-20]; thus, appears to reasonably suggest the mobile application being executed within the client application(s) on the mobile device.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Rimmer appears to reasonably suggest executing the first portion of the web application within the client application(executing the mobile application within the platform/operating system and/or executing a JAVA mobile application within the mobile web browser) without first fully rendering the requested web page(mobile application fully installed, verified and executing before being authenticated to retrieve and render desired news web page(s)).
Fourth, Applicant argues that the prior art does not disclose comparing the identity information of the client application to the authorization information to determine whether or not the client application is authorized to fully render the web page, and fully render the requested web page within the client application on a display device only if the client application is determined from the comparison to be authorized to fully render the web page, as claimed; in particular, Applicant appears to contend that the cookie evaluation of Rimmer does not compare identity information of a client application to the authorization information to determine whether or not the client application is authorized to fully render the web page, and only rendering the requested web page within the client application if the client application is authorized.
Initially, Examiner notes that as discussed above, the cookie of Rimmer is received along with a copy of the mobile application and used to authenticate request(s) sent to the web server [column 12, lines 40-50], the cookie including information that uniquely identifies the mobile 
Rimmer goes on to clarify that the aforementioned cookie is stored at the mobile device and subsequently sent to the web server during a request and used by the web server to compare against a list of previously generated cookies and respective detailed information prior to responding/returning any data to the mobile device [column 18, lines 1-5 & 40-50], the web server comparing the cookie for a variety of reasons include for the purposes of authenticating the mobile device platform and/or the mobile web browser [column 10, lines 45-55].
Examiner further notes that as discussed above, the mobile application of Rimmer is installed/executed within the mobile device platform/operating system and can also be written in JAVA which is executed within the mobile web browser itself [column 6, lines 10-20].
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Rimmer appears to reasonably suggest comparing the identity information of the client application(information uniquely identifying mobile device platform and/or mobile web browser found in cookie stored on mobile device) to the authorization information to determine whether or not the client application is authorized to fully render the web page(web server receives cookie and compares it against locally stored cookie/detailed information to authenticate mobile device platform and/or mobile web browser before responding to the request) and rendering the requested web page within the client application if the client application is authorized(executing the mobile application within the platform/operating system and/or executing JAVA mobile application within the mobile web browser and receiving response data from the web server to render new webpage(s)).
Fifth, Applicant argues that the prior art does not disclose the method of Claim 19, as claimed; in particular, Applicant appears to contend that Rimmer does not disclose determining whether the identity of a developer or publisher of a client application that renders a web page within the client application is cryptographically signed and creating or editing authorization information on a second information handling system to indicate that the client application is an authorized application for fully rendering a given web application.
Initially, Examiner notes that as discussed above, the mobile application of Rimmer can be implemented in the form of a web browser that renders web pages [column 9, lines 25-35]; and that the cookie reasonably amounts to authorization information [column 10, lines 45-55].
Examiner further notes that the mobile application of Rimmer is described to be digitally signed either by the publisher or by a third-party on behalf of the publisher, which allows the mobile device to confirm that the mobile application originated from the identified publisher and also provide the trust needed to permit execution [column 3, lines 25-35]; thus, appears to reasonably suggest the mobile application not being executed until determining if the identity of publisher of the client application is cryptographically signed and if the signature is valid.
Rimmer goes on to clarify that after verifying the digital signature, the mobile application can be executed to send a request including the cookie to a web server [column 18, lines 15-25], the web server subsequently updating the mobile application’s respective cookie parameter(s) locally at the web server, the cookie parameter(s) determining what dynamic mobile application data the mobile application has access to and/or an expiration date of the allowed access [column 14, lines 5-15 & 25-35 | column 16, lines 45-55].
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Rimmer appears to reasonably suggest (confirming that the mobile application originated form the publisher by determining if the mobile application is digitally signed and if the signature is valid before first execution) and creating or editing authorization information on a second information handling system to indicate that the client application is an authorized application for fully rendering a given web application(web server locally updating cookie parameter(s) after mobile application acknowledges receipt of requested data, the cookie parameter(s) dictating what the mobile application has access to and for how long).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435